 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStroehmann Brothers Company, Inc. and Carl E. Pe-terson, Petitioner and Bakery, Confectioneryand Tobacco Workers International Union,Local 16. Case 3-RD-7418 March 1984DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 23 and 24 June 1982 and the RegionalDirector's report recommending disposition ofthem. The election was conducted pursuant to aStipulated Election Agreement. The tally of ballotsshows 13 for and 62 against the Petitioner, with nochallenged ballots.The Board has reviewed the record in light ofthe exceptions and brief, has adopted the RegionalDirector's findings and recommendations,' andl In adopting the Regional Director's recommendation to overrule theUnion's Objections 2 and 3 regarding limitations on union access to theEmployer's plan and the union bulletin board located therein, we empha-finds that a certification of results of electionshould be issued.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for Bakery, Confectioneryand Tobacco Workers International Union, Local16 and that it is not the exclusive representative ofthese bargaining unit employees.size that the Union does not contend that it has been the Employer's pastpractice to allow nonemployee representatives to campaign on its proper-ty or that its contract with the Employer expressly allows it such accessfor campaigning. The Union's sole apparent assertion is that similaraccess to the plant and the bulletin board for purposes of administeringthe contract imposes on the Employer a duty to tolerate nonemployeecampaigning on its premises. It is clear, however, that the Union had ade-quate means to bring its campaign message to the unit employees it repre-sented without entering upon the Employer's property. This being thecase, the Employer was under no obligation to allow nonemployee unionrepresentatives acccess to the plant to campaign. NLRB v. Babcock dWilcox Co., 351 U.S. 105 (1956).Member Zimmerman finds that substantial and material issues of facthave been raised by the Union concerning alleged changes by the Em-ployer from past practice and contract provisions for union access to theEmployer's plant. Consequently, he would remand the Union's Objec-tions 2 and 3 for a hearing.269 NLRB No. I46